Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on August 04, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1-2, 4-8, 10-13, 16, 18, 20-22, 24, 27-28, 36-37, 42, 44, 47, 52, 54 are pending under examination. New claims 69-72 are added. Claims 3, 9, 14-15, 17, 19, 23, 25-26, 29-35, 38-41, 43, 45-46, 48-51, 53 and 55-68 are canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow. While incorporating the limitations of canceled claim 3, the amendment introduces new limitations in claim 1 and 4. The action is made FINAL necessitated by the amendment.
Response to Arguments:
3. With reference to the objection to the specification containing embedded hyperlink and/or browser-executable code, the amendment deletes http. The objection has been maintained because ‘www’ in the website is a browser executable code. Deleting www would remove said browser executable code.
4. The rejection of claim 12 under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 103 as being unpatentable over Drmanac in view of Li has been withdrawn in view of the amendment. With reference to the arguments drawn to no teaching of an amplification primer attached to a solid support by Dramnac nor Li et al., the arguments were found unpersuasive. As discussed in the rejection, Drmanac teach (para 0085) amplifying concatemers insitu following attachment of the concatemers to the arrays, which indicates primers for amplifying concatemers on a random array which that include indirectly immobilized primers. Further Li et al. teach primers attached to a solid support. Thus the teach said limitation. The rejection has been withdrawn in view of the amendment incorporating additional limitations into claim 1.
6. The rejection of claims under 35 USC 103 as being unpatentable over Drmanac in view of Li and further in view of Chen has been withdrawn in view of the amendment.
                              Objection to the Specification-maintained
7. The disclosure is objected to because of the following informalities:
(i) The disclosure is objected to because it contains an embedded hyperlink and/or
other form of browser-executable code (see at least para 0049 containing browser executable code ‘www’). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
                           New Rejections necessitated by the Amendment                                            
                                          Claim Rejections - 35 USC § 103
8.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           A. Claims 1-2, 18, 21-22, 24, 27-28, 36-37, 42, 44, 47, 52, 54 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage et al. (US 2018/0105871) in view of Boutell (US 2018/0100192).
    Korfhage et al. teach a method of claims 1-2, amplifying a circular template polynucleotide comprising: (a) contacting a solid support with the circular template and amplifying the circular template polynucleotide by extending an amplification primer (at least one first primer) attached to the solid support with a strand-displacing polymerase to generate a first immobilized extension product comprising one or more complements of the circular template polynucleotide (para 0020-0024, 0036-0037, 0075-0090, 0098-0099, 0115, 0129-0133);
(b) contacting the first extension product with at least one second primer attached to a solid support, comprising a sequence complementary to the first extension product and extending the first extension product with a polymerase to generate amplification products, thereby amplifying the polynucleotide (para 0025-0026, 0036-0039, 0085-0099, 0116-0117, 0129-0133).     
     With reference to claim 18, Korfhage et al. teach that the circular template polynucleotide comprises single stranded circular DNA or double-stranded DNA (para 0069).
      With reference to claim 21-22, 69, Korfhage et al. teach that the template polynucleotide is formed by ligating ends of a linear polynucleotide together, or ligating a hairpin adapter or bridging oligonucleotide to one or both ends (para 0030).
   With reference to claim 24, Korfhage et al. teach that the step (a) comprises rolling
circle amplification (para 0024, 0085).
  With reference to claim 27, Korfhage et al.  teach that the amplification primer comprises one or more phosphorothioate nucleotides (para 0067, 0073, 0095).
   With reference to claim 28, 42, 44, 50, Korfhage et al. teach that the step of extending amplification primer comprises incubation with the strand displacing polymerase for about 10 to 30 seconds and /or at a temperature of about 20-500 C; comprises an initial denaturation at about 85-900 C for about 1-10 minutes and comprises plurality of cycles of denaturation, primer hybridization, primer extension comprising thermal cycling between (i) about 850 C for 15-20 sec denaturation, and (i) about 650 C for about 1 minute for annealing/extension of the primer, modulating the reaction temperature prior to initiating next cycle (para 0099-0109).
    With reference to claim 36, Korfhage et al.  teach that the step (b) comprises addition of a polymerase different than the polymerase of step (a) (para 0094, 0099).
 With reference to claim 37, 69, Korfhage et al. teach that the step (b) comprises thermal bridge polymerase chain reaction amplification (para 0099-0109).
 With reference to claim 47, Korfhage et al. teach that amplifying the first extension
product comprises plurality of fluidic cycles of strand denaturation using a chemical
denaturant and a plurality of fluidic cycles of primer extension comprising an extension
mixture (para 0061-0063).
    With reference to claim 52, Korfhage et al. teach that the circular template polynucleotide is about 100 to 1000 nucleotides in length (para 0040).
   With reference to claim 54,  Korfhage et al.  teach that the method further comprises sequencing the immobilized amplification products (para 0092).
          Korfhage et al. et al. did not specifically teach plurality of immobilized forward and reverse primers.
      Boutell teach a method for nucleic acid amplification comprising amplifying plurality of forward primers and plurality of reverse primers immobilized on as solid support to form amplification products comprising cluster amplification products (para 0031-0033). 
        It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Korfhage et al. with plurality of forward and reverse immobilized primers for amplifying a polynucleotide  as taught by Boutell to develop an improved method for amplification of a polynucleotide. The ordinary person skilled in the art would have motivated to combine the method of Korfhage et al. with the method of Boutell and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Boutell explicitly taught use of immobilized forward and reverse primers would enable surface amplification forming brighter cluster amplification products on a surface (abstract) and such a modification of the claims is considered obvious over the cited art. 
       B. Claims 4-8, 10-13, 16, 20 and 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage et al. (US 2018/0105871) in view of  Faham et al. (2011/0207135). 
         Korfhage et al. teach a method of claims 4-5, 70-72, amplifying a circular template polynucleotide comprising: (a) amplifying a circular template polynucleotide by extending an amplification primer (at least one first primer) with a strand-displacing polymerase to generate a first extension product comprising one or more complements of the circular template polynucleotide (para 0020-0024, 0036-0037, 0075-0090, 0098-0099, 0115, 0129-0133);
(b) contacting the first extension product with at least one second primer attached to a solid support comprising a sequence complementary to the first extension product and extending the first extension product with a polymerase to generate amplification products, thereby amplifying the polynucleotide (para 0025-0026, 0036-0039, 0085-0091, 0116-0117, 0129-0133: at least one primer includes plurality).
      With reference to claim 6-8, 10-12, Korfhage et al. teach that the amplification primer comprises at least 17 nucleotides and attached to a cellular component (biotin) attached to the solid support which comprises an exogenous polymer (para 0094-0099, 0028, 0035).
      With reference to claim 20, Korfhage et al. teach that the circular template polynucleotide comprises single stranded circular DNA or double-stranded DNA (para 0069).
             However Korfhage et al. did not teach amplifying in a cell.
           Faham et al. teach a method for amplifying a target nucleic acid biological cell sample comprising cellular component, the method comprises spatially distributing cell sample on a solid surface, wherein the cell forms part of a tissue in situ and the cell is permeabilized and amplified with plurality of primers to form clonal population of amplification products on a solid surface (para 0040-0045, 0089).
           It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Korfhage et al. with amplifying sample polynucleotide in a cell as taught by Faham et al. to develop an improved method for amplification of a polynucleotide. The ordinary person skilled in the art would have motivated to combine the method of Korfhage et al. with the cell amplification as taught by Faham et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Faham et al. explicitly taught amplification in a cell would enable clonotyping of spatially distributed amplification clusters on a surface (para 0042-0043). Further and such a modification of the claims is considered obvious over the cited art. 
                                                  Conclusion
     No claims are allowable.
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637